DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2022 has been entered.
Claims 1, 24, 32 and 41 have been amended. Claims 28-29 have been canceled. Claims 43-50 have been added. 
Please note the amendments to claim 1 and 32 are not an accurate reflection accounting of the current amendment. For example, claim 1 as filed on 1/26/22 recited (amended portion provided):

    PNG
    media_image1.png
    77
    816
    media_image1.png
    Greyscale

The current amendment filed 3/25/22 recites:

    PNG
    media_image2.png
    66
    642
    media_image2.png
    Greyscale

The amendment does not appropriately account for the change in CFU amount or the addition of “at least once daily”.  Appropriate action is required to ensure the record is clear. This rational is the same for claim 32 also. 
Claims 1, 22-27 and 30-50 are currently pending and under examination.
Rejections Withdrawn
2.	In view of Applicant’s amendments, the rejection of claims 1 and 22-40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, is withdrawn.
3.	In view of Applicant’s amendments, the rejection of claims 41 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01 is withdrawn.
New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1, 22-27 and 30-50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Borody US 2016/0331791 A1; Filed: 5/14/15.
Independent claim 1 is drawn to a method of treating an impairment in social interaction associated with autism spectrum disorder (ASD) in a subject in need thereof, the method comprising orally administering to the subject a microbiota preparation comprising a cryoprotectant and a community of non-selected non-pathogenic fecal bacterial extracted from a stool of a single neurotypical human, wherein the administering comprises a dose comprising at least 1.0x105 CFU of the fecal bacteria administered at least once daily for at least 2 days, and wherein the impairment in social interaction is improved in the subject in need thereof.
	Borody provides compositions useful for treating various diseases or conditions such as autism spectrum disorder (see abstract). In one embodiment, a fecal microbiota preparation comprises a donor's entire or substantially complete microbiota. In one embodiment, a fecal microbiota preparation comprises a non-selective fecal microbiota. In another embodiment, a fecal microbiota preparation comprises an isolated or purified population of live non-pathogenic fecal bacteria. In a further embodiment, a fecal microbiota preparation comprises a non-selective and substantially complete fecal microbiota preparation from a single donor (see paragraph 0036; partially meeting limitations in claims 1 and 32). In one embodiment, a therapeutic composition comprises a cryoprotectant. In another embodiment, a cryoprotectant comprises, consisting essentially or, or consisting of polyethylene glycol, skim milk, erythritol, arabitol, sorbitol, glucose, fructose, alanine, glycine, proline, sucrose, lactose, ribose, trehalose, dimethyl sulfoxide (DMSO), glycerol, or a combination thereof (see paragraph 0039; meeting the limitations of claims 1, 22-23, 32-34). Moreover, Borody discloses a therapeutic composition/fecal microbiota preparation  comprises one or more isolated, purified, or cultured microorganisms selected from the group consisting of Lactobacillus (see paragraph 0062-63; meeting the limitations of claims 43-46). 
Borody discloses that in one embodiment, the present disclosure provides a method for treating autism spectrum disorder (ASD) comprising administering a therapeutic composition to a patient in need thereof at least once daily for at least two consecutive days (see paragraph 0045; meeting the limitations of claims 47-50). A pharmaceutically active or therapeutic effective dose comprises at least about 10.sup.5 (see paragraph 0060; meeting the limitation of claim 49).  In one embodiment, a human patient is a child patient below about 18, 15, 12, 10, 8, 6, 4, 3, 2, or 1 year old. In another embodiment, a human patient is an adult patient. In another embodiment, a human patient is an elderly patient. In a further embodiment, a human patient is a patient above about 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 85, 90, or 95 years old. In another embodiment, a patient is about between 1 and 5, between 2 and 10, between 3 and 18 (see paragraph 0052; meeting the limitation of claim 30 and 39).
Borody discloses that in alternative embodiments provided are methods for treating a disorder in a subject in need thereof, the method comprising administering to the subject an amount of the pharmaceutical composition effective for treating the disorder, wherein the disorder is selected from the group consisting of recurrent C. diff infection, autism, constipation predominant functional bowel disease (FBD), pain predominant FBD, upper abdominal FBD, non-ulcer dyspepsia (NUD), gastro-oesophageal reflux (see paragraph 0244; meeting the limitations of claims 26-27 and 37-38). 

In one embodiment, a method comprises administering a therapeutic composition orally, by enema, or via rectal suppository. In one embodiment, a pharmaceutical composition is formulated as a geltab, pill, microcapsule, capsule, or tablet. In one embodiment, a therapeutic composition is formulated as an enteric coated capsule or microcapsule, acid-resistant capsule or microcapsule, or formulated as part of or administered together with a food, a food additive, a dairy-based product, a soy-based product or a derivative thereof, a jelly, or a yogurt. A therapeutic composition can be provided as a powder for sale in combination with a food or drink (see paragraph 0053; meeting the limitation of claim 25).  Borody discloses in another embodiment, a therapeutic composition is lyophilized, pulverized and powdered. Alternatively, the powder may be encapsulated as enteric-coated and/or acid-resistant capsules for oral administration. A powder can preferably be provided in a palatable form for reconstitution for drinking or for reconstitution as a food additive (see paragraph 0054; meeting the limitation of claims 24-25, 32, 35-36, 41-42).  
As it pertains to claims 31 and 40, the Office takes the position that the method steps as claimed are anticipated by Borody as well as the patient population (subject with ASD), therefore, their administration of the exact same composition as claimed would, absent evidence to the contrary, necessarily be effective in treating an impairment in social interaction while treating ASD. 
Conclusion
5. 	No claim is allowed.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        June 17, 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645